Citation Nr: 0935088	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  07-15 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to accrued benefits for a surviving child.  



REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers



WITNESSES AT HEARING ON APPEAL

The appellant and her mother


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active duty service from May 1965 to March 
1969 as well as more than one year of prior unspecified 
active service.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefits sought on 
appeal.  The appellant, the surviving child of the Veteran, 
appealed that decision to BVA, and the case referred to the 
Board for appellate review.

A hearing was held on June 30, 2009, by means of video 
conferencing equipment with the appellant in Chicago, 
Illinois, before the undersigned Veterans Law Judge (VLJ), 
sitting in Washington, DC, who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), 
(e)(2) and who is rendering the determination in this case.  
A transcript of the hearing testimony is in the claims file. 

The Board also observes that the appellant's appeal had 
originally included entitlement to service connection for the 
cause of the Veteran's death and basic eligibility to 
Dependents' Educational Assistance.  However, during the 
pendency of the appeal, a rating decision dated in March 2007 
granted those benefits.  Therefore, the issues of entitlement 
to service connection for the cause of the Veteran's death 
and basic eligibility to Dependents' Educational Assistance 
no longer remain in appellate status, and no further 
consideration is required.  The Board also notes that the law 
pertinent to those issues is separate from the law that is 
applicable to the issue currently on appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The Veteran died in October 1996, and a claim for accrued 
benefits for a surviving child was not received until January 
2005.  

3.  At the time of the Veteran's death in October 1996, 
service connection was not in effect for diabetes mellitus, 
and there were no pending claims for entitlement to any VA 
benefits, including a claim for service connection for 
diabetes mellitus.  


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits for a 
surviving child have not been met. 38 U.S.C.A. §§ 5101, 5102, 
5103, 5103A, 5107, 5110, 5121 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.157, 3.159, 3.816, 3.1000 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. See 38 C.F.R. § 
3.159(b)(1).

In the decision below, the Board has determined that there is 
no legal entitlement to the claimed benefits as a matter of 
law.  The notice provisions and duty to assist provisions are 
not applicable to a claim, where the claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit. VAOPGCPREC 5-2004 (June 23, 2004).  
As the Board has denied the claim as a matter of law, the 
notice and duty to assist provisions are inapplicable. See 
e.g., Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en 
banc); Wensch v. Principi, 15 Vet. App. 362 (2001).

Given the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of her duties 
to obtain evidence, see Quartuccio v. Principi, 16 Vet. App. 
183 (2002), and the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating her claim for accrued benefits. 
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 2002); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to an appellant are to be avoided).  
The appellant has been accorded ample opportunity to present 
evidence and argument in support of her appeal, including the 
opportunity to testify at a hearing before the Board in June 
2009.  Moreover, as will be discussed below, the appellant 
did not submit a claim for accrued benefits within one year 
of the Veteran's death, and thus, there is no legal authority 
to grant the benefit regardless of the evidence obtained.  
Accordingly, it is not prejudicial for the Board to decide 
the issue of entitlement to accrued benefits without further 
development. Bernard v. Brown, 4 Vet. App. 384 (1993).


Applicable Law

Periodic monetary benefits (other than insurance and 
servicemen's indemnity) to which an individual was entitled 
at death under existing ratings or decisions and under laws 
administered by the VA Secretary, or those based on evidence 
in the file at date of death and due and unpaid for a period 
not to exceed two years, shall, upon the death of such 
individual, be paid to the surviving spouse or other 
appropriate party. 38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. 
§ 3.1000 (2008).  For a surviving spouse, children, or 
dependent parents to be entitled to accrued benefits, "the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision." Jones v. West, 136 F.3d 1296, 
1299-1300 (Fed. Cir. 1998).  Evidence in the file at the date 
of death means evidence in VA's possession on or before the 
date of the beneficiary's (in the instant case, the 
veteran's) death, even if such evidence was not physically 
located in the VA claim folder on or before the date of 
death. 38 C.F.R. § 3.1000(d)(4) (2008).

Although a veteran's claim terminates with that veteran's 
death, a qualified survivor may carry on, to a limited 
extent, the deceased veteran's claim by submitting a timely 
claim for accrued benefits. See 38 U.S.C.A. § 5121 (West 
2002); see Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
While an accrued benefits claim is separate from the 
veteran's claim filed prior to death, the accrued benefits 
claim is derivative of the veteran's claim; thus, an 
appellant takes the veteran's claim as it stood on the date 
of death, but within the limits established by law. See 
Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).

The Board notes that effective November 27, 2002, 38 C.F.R. § 
3.1000 (pertaining to accrued benefits claims) was amended to 
clarify the terms "evidence in the file at date of death" 
and "evidence necessary to complete the application." See 
67 Fed. Reg. 65707-708 (Oct. 28, 2002).  The term was 
clarified to indicate that "evidence in the file at date of 
death" means evidence in VA's possession on or before the 
date of the beneficiary's death, even if such evidence was 
not physically located in the VA claims folder on or before 
the date of death.  Therefore, even though the foregoing 
regulation does not permit the building of the entire case 
after a claimant's death, it does permit the filling in of 
missing details.  Hayes v. Brown, 4 Vet. App. 353 (1993); see 
also Smith v. Brown, 10 Vet. App. 330, 335 (1997) (stating 
that, in Hayes, 4 Vet. App. at 360-61, the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") held that "evidence in the file at date of death" 
may include private hospital and examination reports 
submitted after date of death; permitting consideration of 
evidence deemed constructively in file at date of death).  
However, as discussed above, all evidence necessary to 
adjudicate this claim has been obtained and is in the file. 

The Board also notes that 38 U.S.C.A. § 5121(a) was amended 
effective December 16, 2003, to remove the two year 
limitation on the receipt of accrued benefits.  The amendment 
to 38 U.S.C.A. § 5121(a) is only effective, however, for 
deaths occurring on or after December 16, 2003. See Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  In this case, the Veteran died in October 
1996.  The Board consequently finds that the appellant has 
not been prejudiced by the Board proceeding to decide her 
claim for accrued benefits without first notifying her of the 
above amendments, since the amendments do not apply to this 
case. See Bernard v. Brown, 4 Vet. App. 384 (1993).

Under 38 U.S.C.A. § 5121(c), the only requirement imposed 
regarding a claim for accrued benefits is that the 
application "must be filed within one year after the date of 
death." 38 U.S.C.A. § 5121(c) (West 2002).  

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit. 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution. 38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim. See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).


Factual Background & Analysis

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
appellant is not entitled to accrued benefits.  The evidence 
shows that the Veteran died in October 1996, and the 
appellant, as the deceased Veteran's child, filed her claim 
for accrued benefits in January 2005.  The record does not 
contain any statement or action dated earlier than January 
2005 indicating an intent to file a claim for accrued 
benefits.  Indeed, the appellant had never submitted anything 
to VA prior to that date.  As such, the appellant did not 
file a claim for accrued benefits within one year of the 
Veteran's death. See 38 U.S.C.A. § 5121(c) (West 2002).  

Moreover, there were no claims pending at the time of the 
Veteran's death.  The appellant has specifically contended 
that service connection should be granted for diabetes 
mellitus.  However, she does not assert, nor does the 
evidence of record show, that the Veteran filed a formal or 
informal claim for service connection for diabetes mellitus 
during his lifetime.  In fact, she acknowledged at the June 
2009 hearing before the Board that the Veteran had never 
filed a claim himself.  Rather, the appellant claims that the 
Veteran was treated by VA for diabetes mellitus from 1991 
until the time of his death in 1996 and that the VA medical 
records documenting such treatment should be construed as an 
informal claim for service connection.

Concerning the appellant's assertions, the Board observes 
that treatment records, in and of themselves, do not show an 
intent to apply for service connection for a disability and 
can only constitute an informal claim for increased 
compensation where a claim specifying the benefit sought is 
received by the RO within a year of such treatment. See 38 
C.F.R. § 3.157(b)(1). See also See MacPhee v. Nicholson, 459 
F.3d 1323 (Fed. Cir. 2006) (holding that medical records do 
not satisfy the regulatory requirements of an informal claim 
if the condition disclosed in the medical records had not 
previously been determined to be service-connected); Crawford 
v. Brown, 5 Vet App 33 (1993); ("The provisions of [section 
3.357(b)(1) of VA regulations] apply only when such reports 
relate to examination or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission."); Lalonde v. West, 12 Vet. App. 377 (1999) 
(where appellant had not been granted service connection, 
mere receipt of medical records could not be construed as 
informal claim); see also Sears v. Principi, 16 Vet. App. 
244, 249 (2002) (section 3.157 applies to a defined group of 
claims, i.e., as to disability compensation, those claims for 
which a report of a medical examination or hospitalization is 
accepted as an informal claim for an increase of a service 
connected rating where service connection has already been 
established).  As such, any VA medical records documenting 
the Veteran's treatment for diabetes mellitus could not be 
construed as an informal claim.  

The Board also observes the appellant's contention that a 
liberalizing law was passed subsequent to the Veteran's death 
that provided presumptive service connection for diabetes 
mellitus due to herbicide exposure.  The appellant has argued 
that the Veteran would not have been granted service 
connection even if he had filed a claim because the law did 
not allow for presumptive service connection for diabetes 
mellitus during his lifetime.  However, in order for that 
liberalizing law to have been applied, there must sill have 
been a pending claim.  Under 38 C.F.R. § 3.816, there is a 
limited exception to the statutory provisions governing the 
effective dates of awards for disability or death caused by a 
presumptive disease associated with herbicides. See Nehmer v. 
United States Veterans' Administration, 712 F. Supp. 1404 
(N.D. Cal. 1989) (Nehmer I); Nehmer v. U.S. Department of 
Veterans Affairs, 32 F. Supp.2d 1175 (N.D. Cal. 1999) (Nehmer 
II).  Nevertheless, in this case, the Veteran did not meet 
the requirements under Nehmer.  In this regard, the Veteran 
was not denied compensation for diabetes mellitus between 
September 25, 1985, and May 3, 1989; his claim for service 
connection was not pending before VA on May 3, 1989, nor was 
it received by VA between May 3, 1989, and the effective date 
of the statute or regulation establishing a presumption of 
service connection for diabetes mellitus (May 2001) or 
received within one year from the date of his separation from 
service.  Nothing in Nehmer altered the requirement for a 
claim prior to payment of benefits.  Consequently, as the 
Veteran did not have a service connection claim for diabetes 
mellitus pending at the time of his death, the provisions of 
Nehmer do not apply to the issue currently on appeal.

Finally, the Board observes the hearing testimony indicating 
that the appellant was awarded benefits by the Social 
Security Administration (SSA) as the surviving child of the 
Veteran.  However, the Board notes that the criteria utilized 
by VA and the SSA in determining entitlement to disability 
benefits are not same, and a determination by SSA is not 
binding upon VA. See, e.g., Collier v. Derwinski, 1 Vet. App. 
413, 417 (1991); Murincsak v. Derwinski, 2 Vet. App. 363, 372 
(1992); Damrel v. Brown, 6 Vet. App. 242, 246 (1994); Odiorne 
v. Principi, 3 Vet. App. 456, 461 (1992).  The law requires 
VA to make an independent analysis and determination. 

Based on the foregoing, the Board concludes that a claim for 
accrued benefits was not received within one year of the 
Veteran's death.  In addition, the Board finds that the 
Veteran did not file a formal claim for service connection 
for diabetes mellitus during his lifetime and that his VA 
treatment records do not constitute an informal claim for 
service connection.  As such, the Board concludes that there 
was not a pending claim for service connection for diabetes 
mellitus at the time of the Veteran's death.  Accordingly, 
the appellant's claim for entitlement to accrued benefits 
must be denied as a matter of law.

While the Board is sympathetic toward the appellant, it is 
bound by the law, and this decision is dictated by the 
relevant statutes and regulations.  As the evidence of record 
shows there were no pending claims at the time of the 
Veteran's death and a claim for accrued benefits was not 
filed within one year of his death, the Board is without 
authority to grant benefits. See 38 U.S.C.A. §§ 503, 7104; 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board 
further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by 
Congress." Smith v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) (citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)).






ORDER

Entitlement to accrued benefits for a surviving child is 
denied.  




____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


